<DOCUMENT>
<TYPE> EX-10.19
<TEXT>
<HTML>
Exhibit 10.19

SECOND AMENDMENT

OF

UAL CORPORATION

SUPPLEMENTAL ESOP

(Effective as of July 12, 1994)






By virtue and in exercise of the amending power reserved to UAL Corporation (the
"Company") under section 5.1 of the UAL Corporation Supplemental ESOP (effective
as of July 12, 1994) (the "Plan"), which amending power thereunder is subject to
the approval of the Air Line Pilots Association, International ("ALPA"), the
Company hereby amends the Plan, as follows, effective January 1, 1995:

1. Section 1.1(c) is amended by adding the following to the end of the section:
"For Convertible Shares to be allocated under this Plan for Plan Years beginning
on or after January 1, 1995, 96.286956% will be allocated to the ALPA Employee
Group, 1.699314% will be allocated to the IAM Employee Group, and 2.01373% will
be allocated to the Management and Salaried Employee Group." 2. Section 1.1(d)
is amended by adding the following to the end of the section: "Effective for
Plan Years beginning on or after January 1, 1995, the Class M Voting Shares will
be contributed to the ESOP (Part B) or the Supplemental Trust." 3. Effective
upon adoption of this Second Amendment, Section 1.3(d) is amended to read as
follows: "(d)  'Committee' means the ESOP Committee." 4. Section 1.3(j) is
amended to read as follows: "(j)  'Eligible Employee' means an 'eligible
employee' as defined in the ESOP." 5. Section 1.3(q) is amended to read as
follows: "(q)  'Participant' means an ESOP Participant who has an Account under
this Plan." 6. The second sentence of Section 2.1 is deleted.

7. Section 2.4(a)(iv) shall be amended to read as follows: "(iv)  Allocations
under the ESOP (Part A) were made (A) without regard to the Tax Limitations, (B)
without regard to clauses (ii), (iv), (v), (vi) or (vii) of Section 5.4(a) of
the ESOP, (C) were based on Compensation rather than the definition of
compensation in the ESOP, and (D) for Plan Years beginning on or after January
1, 1995, by including the shares designated for inclusion in the Hypothetical
Share Number for the ESOP Participant on account of the Special Annual
Allocation applicable to the Plan Year under Appendix A to the ESOP; and" 8. The
first sentence of Section 2.4(c) is amended to read as follows: "For each ESOP
Participant, the difference, if any, between the Hypothetical Share Number and
the Actual Share Number shall be referred to as the Tentative Allocation." 9.
Section 4.2 is amended by deleting the existing language in subsections (a),
(b), and (c), and by replacing such language, in each of such subsections, with
the word "Reserved." 10. Section 4.2(i) is deleted. 11. Section 5.1 is amended
to read as follows: "5.1.  Amendment.  While the Company expects and intends to
continue the Plan, the Company must necessarily reserve, and does hereby
reserve, the right to amend the Plan at any time, except that no amendment may
be adopted, without the approval of ALPA and the IAM, provided, that, with
respect to amendments adopted which are described in Section 13.1(b) or (d) of
the ESOP (which subsections shall be treated as appropriately modified to the
extent necessary to reflect the circumstances of this Plan), the need for mutual
approval shall be modified." 12. The second sentence of Section 5.2 is deleted.

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on August 17, 1995.

                                                 UAL CORPORATION
 

                                                /s/ Stuart I. Oran
                                                 Executive Vice President-
                                                 Corporate Affairs and
                                                 General Counsel
 
 
 
 

Approved by:
 

AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL

/s/ Harlow B. Osteboe

/s/ J. Randolph Babbitt
 
 

INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS

/s/ Kenneth W. Thiede
 
 

</HTML>
</TEXT>
</DOCUMENT>